Citation Nr: 0629672	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include separate evaluations for 
each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued a disability 
rating of 10 percent for the veteran's tinnitus.  In a 
January 2005 statement, the veteran requested consideration 
of a claim for an earlier effective date for his service-
connected tinnitus.  This issue has not been developed for 
appellate review and, accordingly, is referred to the RO for 
appropriate action.  

The veteran's appeal was previously before the Board in May 
2005, at which time the Board pointed out that once the stay 
was lifted on claims for separate evaluations for tinnitus in 
each ear, adjudication of such claims would be resumed.  The 
stay has been lifted and case is again before the Board for 
further appellate consideration.  
 

FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006)) have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 




ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


